


Exhibit 10.2




NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY MAY BE
EXERCISED HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.







COMMON STOCK PURCHASE WARRANT




AlphaPoint Technology, Inc.




Warrant Shares: 9,000,000 (subject to adjustment as set forth herein)




Date of Issuance:  May 23, 2018 (“Issuance Date”)




This COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received,  Gubin Enterprises Limited Partnership (including any permitted and
registered assigns, the “Holder”), is entitled, upon the terms and subject to
the limitations on exercise and the conditions hereinafter set forth, at any
time on or after the date of issuance hereof, to purchase from AlphaPoint
Technology, Inc., a Delaware corporation (the “Company”), up to 9,000,000
(subject to adjustment as set forth herein) shares of Common Stock (as defined
below) (the “Warrant Shares”) (whereby such number may be adjusted from time to
time pursuant to the terms and conditions of this Warrant) at the Exercise Price
per share then in effect.  This Warrant is issued by the Company as of the date
hereof in connection with that certain securities purchase agreement dated as of
the date hereof by and among the Company and the Holder (the “Purchase
Agreement”).  




Capitalized terms used in this Warrant shall have the meanings set forth in the
Purchase Agreement unless otherwise defined in the body of this Warrant or in
Section 12.  For purposes of this Warrant, the term “Exercise Price” shall mean
$0.10, as the same may be adjusted herein, and the term “Exercise Period” shall
mean the period commencing on the Issuance Date and ending on 5:00 p.m. eastern
standard time on the three-year anniversary thereof.




 

1.

EXERCISE OF WARRANT.




 

(a)

Mechanics of Exercise.  Subject to the terms and conditions hereof, the rights
represented by this Warrant may be exercised in whole or in part at any time or
times during the Exercise Period by delivery of a written notice, in the form
attached hereto as Exhibit A (the “Exercise Notice”), of the Holder’s election
to exercise this Warrant.  The Holder shall not be required to deliver the
original Warrant in order to effect an exercise hereunder.  Partial exercises of
this Warrant resulting in purchases of a portion of the total number of Warrant
Shares available hereunder shall have the effect of lowering the outstanding
number of Warrant Shares purchasable hereunder in an amount equal to the
applicable number of Warrant Shares purchased.  On or before the third Trading
Day (the “Warrant Share Delivery Date”) following the date on which the Company
shall have received the Exercise Notice, and upon receipt by the Company of




- 1 -

--------------------------------------------------------------------------------




 

 

payment to the Company of an amount equal to the applicable Exercise Price
multiplied by the number of Warrant Shares as to which all or a portion of this
Warrant is being exercised (the “Aggregate Exercise Price” and together with the
Exercise Notice, the “Exercise Delivery Documents”) in cash or by wire transfer
of immediately available funds the Company shall (or direct its transfer agent
to) issue and dispatch by overnight courier to the address as specified in the
Exercise Notice, a certificate, registered in the Company’s share register in
the name of the Holder or its designee, for the number of shares of Common Stock
to which the Holder is entitled pursuant to such exercise.  Upon delivery of the
Exercise Delivery Documents, the Holder shall be deemed for all corporate
purposes to have become the holder of record of the Warrant Shares with respect
to which this Warrant has been exercised, irrespective of the date of delivery
of the certificates evidencing such Warrant Shares.  If this Warrant is
submitted in connection with any exercise and the number of Warrant Shares
represented by this Warrant submitted for exercise is greater than the number of
Warrant Shares being acquired upon an exercise, then the Company shall as soon
as practicable and in no event later than three Business Days after any exercise
and at its own expense, issue a new Warrant (in accordance with Section 6)
representing the right to purchase the number of Warrant Shares purchasable
immediately prior to such exercise under this Warrant, less the number of
Warrant Shares with respect to which this Warrant is exercised. If the Company
fails to cause its transfer agent to transmit to the Holder the respective
shares of Common Stock by the respective Warrant Share Delivery Date, then the
Holder will have the right to rescind such exercise in Holder’s sole discretion,
and such failure shall be deemed an event of default under the Purchase
Agreement.

 

 

 

 

(b)

No Fractional Shares.  No fractional shares shall be issued upon the exercise of
this Warrant as a consequence of any adjustment pursuant hereto.  All Warrant
Shares (including fractions) issuable upon exercise of this Warrant may be
aggregated for purposes of determining whether the exercise would result in the
issuance of any fractional share.  If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the
then-current fair market value of a Warrant Share by such fraction.

 

 

 

 

(c)

Holder’s Exercise Limitations.  The Company shall not effect any exercise of
this Warrant, and a Holder shall not have the right to exercise any portion of
this Warrant, to the extent that after giving effect to issuance of Warrant
Shares upon exercise as set forth on the applicable Notice of Exercise, the
Holder (together with the Holder’s Affiliates, and any other persons acting as a
group together with the Holder or any of the Holder’s Affiliates), would
beneficially own in excess of the Beneficial Ownership Limitation, as defined
below.  For purposes of the foregoing sentence, the number of shares of Common
Stock beneficially owned by the Holder and its Affiliates shall include the
number of shares of Common Stock issuable upon exercise of this Warrant with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which would be issuable upon (i) exercise of the
remaining, non-exercised portion of this Warrant beneficially owned by the
Holder or any of its Affiliates and (ii) exercise or conversion of the
unexercised or non-converted portion of any other securities of the Company
(including without limitation any other  Common Stock Equivalents) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its Affiliates.  Except as set
forth in the preceding sentence, for purposes of this paragraph (d), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), it being acknowledged by
the Holder that the Company is not representing to the Holder that such
calculation is in compliance with Section 13(d) of the Exchange Act and the
Holder is solely responsible for any schedules required to be filed in
accordance therewith.  To the extent that the




- 2 -

--------------------------------------------------------------------------------




 

 

limitation contained in this paragraph applies, the determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any affiliates) and of which portion of this Warrant is
exercisable shall be in the sole discretion of the Holder, and the submission of
a Notice of Exercise shall be deemed to be the Holder’s determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any Affiliates) and of which portion of this Warrant is
exercisable, in each case subject to the Beneficial Ownership Limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination. For purposes of this paragraph, in determining the number of
outstanding shares of Common Stock, a Holder may rely on the number of
outstanding shares of Common Stock as reflected in (A) the Company’s most recent
periodic or annual report filed with the Commission, as the case may be, (B) a
more recent public announcement by the Company or (C) a more recent written
notice by the Company or its transfer agent setting forth the number of shares
of Common Stock outstanding.  Upon the request of a Holder, the Company shall
within two Trading Days confirm to the Holder the number of shares of Common
Stock then outstanding.  In any case, the number of outstanding shares of Common
Stock shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Warrant, by the Holder or its
affiliates since the date as of which such number of outstanding shares of
Common Stock was reported.  The “Beneficial Ownership Limitation” shall be 4.99%
of the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon exercise of this
Warrant.  Upon no fewer than 61 days’ prior notice to the Company, a Holder may
increase or decrease the Beneficial Ownership Limitation provisions of this
paragraph, provided that the Beneficial Ownership Limitation in no event exceeds
9.99% of the number of shares of the Common Stock outstanding immediately after
giving effect to the issuance of shares of Common Stock upon exercise of this
Warrant held by the Holder and the provisions of this paragraph shall continue
to apply.  Any such increase or decrease will not be effective until the 61st
day after such notice is delivered to the Company and shall only apply to such
Holder and no other Holder.  The limitations contained in this paragraph shall
apply to a successor Holder of this Warrant.




 

2.

ADJUSTMENTS.  In at any time while this Warrant is outstanding, the Company
effects a forward split or reverse split of the Common Stock, the number of
Warrant Shares shall be appropriately adjusted, with any partial resulting
Warrant Share being rounded up to the next nearest whole number and the Exercise
Price shall be proportionately adjusted such that the aggregate Exercise Price
payable hereunder shall remain unchanged. By way of example and not limitation,
(i) in the event that the Company effects a two-for-one forward split of the
Common Stock, wherein each issued and outstanding share of Common Stock is
converted into two shares of Common Stock, the number of Warrant Shares shall be
doubled to 2,000,000 Warrant Shares and the Exercise Price shall be reduced to
$0.05; and (ii) in the event that the Company effects a one-for-two reverse
split of the Common Stock, wherein each two issued and outstanding shares of
Common Stock are converted into one share of Common Stock, the number of Warrant
Shares shall be reduced by 50% to 500,000 Warrant Shares and the Exercise Price
shall be increased to $0.20.

 

 

 

 

3.

FUNDAMENTAL TRANSACTIONS.  If, at any time while this Warrant is outstanding,
(i) the Company effects any merger of the Company with or into another entity
and the Company is not the surviving entity (such surviving entity, the
“Successor Entity”), (ii) the Company effects any sale of all or substantially
all of its assets in one or a series of related transactions, (iii) any tender
offer or exchange offer (whether by the Company or by another individual or
entity, and approved by the Company) is completed pursuant to which holders of
Common Stock are permitted to tender or exchange their shares of Common Stock
for other securities, cash or property and the holders of at least 50% of the
Common Stock accept such offer, or (iv) the Company effects any reclassification
of the Common Stock or any compulsory share exchange pursuant to which the
Common Stock is effectively converted into or




- 3 -

--------------------------------------------------------------------------------




 

 

exchanged for other securities, cash or property (other than as a result of a
subdivision or combination of shares of Common Stock) (in any such case, a
“Fundamental Transaction”), then, upon any subsequent exercise of this Warrant,
the Holder shall have the right to receive the number of shares of Common Stock
of the Successor Entity or of the Company and any additional consideration (the
“Alternate Consideration”) receivable upon or as a result of such
reorganization, reclassification, merger, consolidation or disposition of assets
by a holder of the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to such event (disregarding any limitation on
exercise contained herein solely for the purpose of such determination).  For
purposes of any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration.  If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction.  To the extent necessary to effectuate the foregoing provisions,
any Successor Entity in such Fundamental Transaction shall issue to the Holder a
new warrant consistent with the foregoing provisions and evidencing the Holder’s
right to exercise such warrant into Alternate Consideration.

 

 

 

 

4.

NON-CIRCUMVENTION.  The Company covenants and agrees that it will not, by
amendment of its certificate of incorporation, bylaws or through any
reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder.  Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
non-assessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, for so long as this Warrant is outstanding, have authorized and
reserved, free from preemptive rights, the number of shares of Common Stock into
which the Warrant is then exercisable into to provide for the exercise of the
rights represented by this Warrant (without regard to any limitations on
exercise).

 

 

 

 

5.

WARRANT HOLDER NOT DEEMED A STOCKHOLDER.  Except as otherwise specifically
provided herein, this Warrant, in and of itself, shall not entitle the Holder to
any voting rights or other rights as a stockholder of the Company.  In addition,
nothing contained in this Warrant shall be construed as imposing any liabilities
on the Holder to purchase any securities (upon exercise of this Warrant or
otherwise) or as a stockholder of the Company, whether such liabilities are
asserted by the Company or by creditors of the Company.

 

 

 

 

6.

REISSUANCE OR PAYMENT.




 

(a)

Lost, Stolen or Mutilated Warrant.  If this Warrant is lost, stolen, mutilated
or destroyed, the Company will, on such terms as to indemnity or otherwise as it
may reasonably impose (which shall, in the case of a mutilated Warrant, include
the surrender thereof), issue a new Warrant of like denomination and tenor as
this Warrant so lost, stolen, mutilated or destroyed.

 

 

 

 

(b)

New Issuance or Payment. In the event that this Warrant is not fully exercised
by the end of the Exercise Period, the Company shall have the option of either
(i) issuing to Buyer a new warrant for the remaining unexercised number of
Warrant Shares remaining under this Warrant, which




- 4 -

--------------------------------------------------------------------------------




 

 

replacement warrant shall have the same Exercise Price as this Warrant (as the
same may have been adjusted herein) and a three-year exercise period or (ii)
paying to Buyer an amount equal to 20% of the then-effective Exercise Price
(e.g., initially $0.02) for each unexercised Warrant Share remaining under this
Warrant.  

 

 

 

 

(c)

Issuance of New Warrant.  Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant shall be of like
tenor with this Warrant, and shall have an issuance date, as indicated on the
face of such new Warrant which is the same as the Issuance Date, provided,
however, that any new warrant issued pursuant to Section 6(b) shall not contain
such Section 6(b).




 

7.

TRANSFER.




 

(a)

Notice of Transfer.  The Holder agrees to give written notice to the Company
before transferring this Warrant or transferring any Warrant Shares of such
Holder’s intention to do so, describing briefly the manner of any proposed
transfer.  Promptly upon receiving such written notice, the Company shall
present copies thereof to the Company’s counsel.  If the proposed transfer may
be effected without registration or qualification (under any federal or state
securities laws), the Company, as promptly as practicable, shall notify the
Holder thereof, whereupon the Holder shall be entitled to transfer this Warrant
or to dispose of Warrant Shares received upon the previous exercise of this
Warrant, all in accordance with the terms of the notice delivered by the Holder
to the Company; provided, however, that an appropriate legend may be endorsed on
this Warrant or the certificates for such Warrant Shares respecting restrictions
upon transfer thereof necessary or advisable in the opinion of counsel and
satisfactory to the Company to prevent further transfers which would be in
violation of Section 5 of the Securities Act and applicable state securities
laws; and provided further that the prospective transferee or purchaser shall
execute the Assignment of Warrant attached hereto as Exhibit B and such other
documents and make such representations, warranties, and agreements as may be
required solely to comply with the exemptions relied upon by the Company for the
transfer or disposition of the Warrant or Warrant Shares.

 

 

 

 

(b)

If the proposed transfer or disposition of this Warrant or such Warrant Shares
described in the written notice given pursuant to this Section 7 may not be
effected without registration or qualification of this Warrant or such Warrant
Shares, the Holder will limit its activities in respect to such transfer or
disposition as are permitted by law.

 

 

 

 

(c)

Any transferee of all or a portion of this Warrant shall succeed to the rights
and benefits of the initial Holder of this Warrant.




 

8.

NOTICES.  Whenever notice is required to be given under this Warrant, unless
otherwise provided herein, such notice shall be given in accordance with the
notice provisions contained in the Purchase Agreement.  The Company shall
provide the Holder with prompt written notice (i) immediately upon any
adjustment of the Exercise Price, setting forth in reasonable detail, the
calculation of such adjustment and (ii) at least 20 days prior to the date on
which the Company closes its books or takes a record (A) with respect to any
dividend or distribution upon the shares of Common Stock, (B) with respect to
any grants, issuances or sales of any stock or other securities directly or
indirectly convertible into or exercisable or exchangeable for shares of Common
Stock or other property, pro rata to the holders of shares of Common Stock or
(C) for determining rights to vote with respect to any Fundamental Transaction,
dissolution or liquidation, provided in each case that such information shall be
made known to the public prior to or in conjunction with such notice being
provided to the Holder.




- 5 -

--------------------------------------------------------------------------------




 

9.

AMENDMENT AND WAIVER.  The terms of this Warrant may be amended or waived
(either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the Company and the Holder.

 

 

 

 

10.

GOVERNING LAW.  This Warrant shall be governed by and construed in accordance
with the laws of the State of Delaware without regard to principles of conflicts
of laws.  Any action brought by either party against the other concerning the
transactions contemplated by this Warrant shall be brought only in the state
courts or federal courts located in Palm Beach County, Florida.  The parties to
this Warrant hereby irrevocably waive any objection to jurisdiction and venue of
any action instituted hereunder and shall not assert any defense based on lack
of jurisdiction or venue or based upon forum non conveniens.  EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR UNDER ANY OTHER
TRANSACTION DOCUMENT ENTERED INTO IN CONNECTION WITH OR ARISING OUT OF THIS
AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY
OR THEREBY.  The prevailing party shall be entitled to recover from the other
party its reasonable attorney’s fees and costs.  In the event that any provision
of this Warrant or any other agreement delivered in connection herewith is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law.  Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of any
agreement.   Each party hereby irrevocably waives personal service of process
and consents to process being served in any suit, action or proceeding in
connection with this Agreement or any other Transaction Document by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.

 

 

 

 

11.

ACCEPTANCE.  Receipt of this Warrant by the Holder shall constitute acceptance
of and agreement to all of the terms and conditions contained herein.

 

 

 

 

12.

CERTAIN DEFINITIONS.  For purposes of this Warrant, the following terms shall
have the following meanings:




 

(a)

“Business Day” shall mean any day on which the New York Stock Exchange is open
for business.

 

 

 

 

(b)

“Common Stock” means the Company’s common stock, par value $0.01 per share, and
any other class of securities into which such securities may hereafter be
reclassified or changed.

 

 

 

 

(c)

“Common Stock Equivalents” means any securities of the Company that would
entitle the holder thereof to acquire at any time Common Stock, including
without limitation any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock.

 

 

 

 

(d)

“Principal Market” means the primary national securities exchange on which the
Common Stock is then traded.




- 6 -

--------------------------------------------------------------------------------




 

(e)

Trading Day” means (i) any day on which the Common Stock is listed or quoted and
traded on its Principal Market, (ii) if the Common Stock is not then listed or
quoted and traded on any national securities exchange, then a day on which
trading occurs on any over-the-counter markets, or (iii) if trading does not
occur on the over-the-counter markets, any Business Day.







*  *  *  *  *  *  *







- 7 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of the Issuance Date set forth above.







 

AlphaPoint Technology, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gary Macleod

 

Name:

Gary Macleod

 

Title:  

Principal Executive Officer







- 1 -

--------------------------------------------------------------------------------




EXHIBIT A




EXERCISE NOTICE




(To be executed by the registered holder to exercise this Common Stock Purchase
Warrant)




THE UNDERSIGNED holder hereby exercises the right to purchase _________________
of the shares of Common Stock (“Warrant Shares”) of AlphaPoint Technology, Inc.,
a Delaware corporation (the “Company”), evidenced by the attached copy of the
Common Stock Purchase Warrant (the “Warrant”).  Capitalized terms used herein
and not otherwise defined shall have the respective meanings set forth in the
Warrant.




 

1.

Payment of Exercise Price.  The Holder shall pay the applicable Aggregate
Exercise Price in the sum of $___________________ to the Company in accordance
with the terms of the Warrant.

 

 

 

 

2.

Delivery of Warrant Shares.  The Company shall deliver to the holder
__________________ Warrant Shares in accordance with the terms of the Warrant.










Date:   ______________________







 

(Print Name of Registered Holder):

 

__________________________________

 

 

 

 

 

 

 

By:

________________________

 

Name:

________________________

 

Title:

________________________







- 1 -

--------------------------------------------------------------------------------




EXHIBIT B




ASSIGNMENT OF WARRANT




(To be signed only upon authorized transfer of the Warrant)







FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers unto
____________________ the right to purchase _______________ shares of common
stock of AlphaPoint Technology, Inc., to which the within Common Stock Purchase
Warrant relates and appoints ____________________, as attorney-in-fact, to
transfer said right on the books of AlphaPoint Technology, Inc. with full power
of substitution and re-substitution in the premises.  By accepting such
transfer, the transferee has agreed to be bound in all respects by the terms and
conditions of the within Warrant.










Dated:  __________________










 

(Signature) *

________________________

 

 

 

 

 

 

 

(Name)

________________________

 

 

 

 

 

 

 

(Address)

________________________

 

 

________________________

 

 

________________________

 

 

________________________

 

 

 

 

 

 

 

(Social Security or Tax Identification No.)

 

 

 

 

________________________




* The signature on this Assignment of Warrant must correspond to the name as
written upon the face of the Common Stock Purchase Warrant in every particular
without alteration or enlargement or any change whatsoever.  When signing on
behalf of a corporation, partnership, trust or other entity, please indicate
your position(s) and title(s) with such entity.




--------------------------------------------------------------------------------